DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/19/2022 have been received and entered. Claims 1 and 4 have been amended. Claim 2 has been cancelled. Claims 1 and 3-16 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-16 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claim 1. 
Regarding claim 1, none of the prior art of record teaches or suggests construction of a consolidated occupancy grid, each cell of which exhibits an occupancy probability computed by performing Bayesian fusion of the occupancy probabilities determined during step b); wherein each said inverse sensor model is a discrete model, associating with each cell of the corresponding occupancy grid, and for each distance measurement, a probability class chosen inside one and the same set of finite cardinality, each said probability class being identified by an integer index; and wherein, during said step c), the probability of occupancy of each cell of the consolidated occupancy grid is determined by  means of integer computations performed on the indices of the probability classes determined during said step b), and wherein said set of finite cardinality of probability classes is formed by the union of one or more subsets such that, during said step c), the Bayesian fusion of two probability classes belonging to one and the same subset provides a result also belonging to said subset. It is these limitations as they claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make the claim allowable over the prior art.
The closest prior art, Rakotovao et al “Real-time power-efficient integration of multi-sensor occupancy grid on many-core”, disclose a method for perceiving physical bodies which implemented by a computer or a dedicated digital electronic circuit comprising: acquisition of a plurality of distance measurement of physical bodies, arising from one or more sensors; application of an inverse model of the corresponding sensors on occupancy grid to each the distance measurement for determining a probability of occupancy buy a physical bodies pf a set of cells of the occupancy grid (Introduction section, Occupancy Grid Algorithm, A. Algorithm Overview sections associated with B. Sensor Model (SM)), but does not expressly disclose the above features of claim 1.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Takagi (US 8744744) discloses traveling environment recognition device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865